Exhibit 10.3

Form for Robert A. Eckert

NOTICE OF GRANT AND GRANT AGREEMENT

NON-QUALIFIED STOCK OPTION



--------------------------------------------------------------------------------

Notice of Grant – Non-Qualified Stock Option

Name of Option Holder:

ROBERT A. ECKERT

 

 

Plan:

Grant Date:

   2010 Equity and Long-Term Compensation Plan Number of Shares Subject to this
Option:    Exercise Price Per Share:    Total Exercise Price for this Option:   
Vesting Schedule:    3 year annual vesting, as set forth below Expiration:    10
years following Grant Date

Subject to the provisions of the 2010 Equity and Long-Term Compensation Plan and
the Grant Agreement accompanying this Notice of Grant (the “Grant Agreement”)
and you not experiencing a Severance (as defined in the 2010 Equity and
Long-Term Compensation Plan and as provided in Sections 2 and 6 of the Grant
Agreement), this Option shall vest and become exercisable with regard to the
following percentages of the shares subject to this Option on the dates shown
below:

 

Cumulative Percent

Vested

   Percent Vesting*    Schedule Vest Date    Scheduled Expiration Date 33%   
33% (“First Vested Shares”)       66%    33%(“Second Vested Shares”)       100%
   34% (“Final Vested Shares”)      

 

* With respect to the First and Second Vested Shares, the amount of shares
vesting thereunder shall be rounded down to the nearest whole number of shares
(to the extent such number is not a whole number). Any fractional amount that,
as a result of such rounding, does not vest with respect to the First or Second
Vested Shares shall be counted toward the amount vesting in the Final Vested
Shares. With respect to the Final Vested Shares, the amount of shares vesting
thereunder shall be such that 100% of the aggregate number of shares of Common
Stock subject to this Option shall be cumulatively vested on the third
anniversary of the Grant Date.

By your signature and Mattel, Inc.’s signature below, you and Mattel, Inc. agree
that this Option is granted under and governed by the terms and conditions of
the Grant Agreement and the 2010 Equity and Long-Term Compensation Plan. You
acknowledge that you have received a copy of the Grant Agreement and the
Prospectus relating to the 2010 Equity and Long-Term Compensation Plan. Please
sign and return one copy of this Notice of Grant to Mattel Equity Compensation
Administration, Mattel, Inc.—Mail Stop M1-0307, 333 Continental Boulevard, El
Segundo, CA 90245-5012, United States of America.

 

 

   

 

For Mattel, Inc.     Option Holder Name:       Name:   Title:         Date:  

 

    Date:  

 

 

Mattel, Inc.

333 Continental Boulevard

El Segundo, CA 90245

  Type of Option: Non-Qualified  

Holder’s ID:

Mattel’s ID: 95-1567322

 

2



--------------------------------------------------------------------------------

Note: Please do not detach this Notice of Grant from the Grant Agreement that
follows.

 

3



--------------------------------------------------------------------------------

Grant Agreement for a

Non-Qualified Stock Option

under the Mattel, Inc. 2010 Equity and Long-Term Compensation Plan

This is a Grant Agreement (this “Grant Agreement”) between Mattel, Inc.
(“Mattel”) and Robert A. Eckert (the “Holder”). The Notice of Grant –
Non-Qualified Stock Option (the “Notice”) accompanying this Grant Agreement is
deemed a part of this Grant Agreement.

Recitals

Mattel has adopted the 2010 Equity and Long-Term Compensation Plan, as may be
amended from time to time (the “Plan”), for the granting to selected employees
of awards based upon shares of Common Stock of Mattel. In accordance with the
terms of the Plan, the Compensation Committee of the Board of Directors (the
“Committee”) has approved the execution of this Grant Agreement between Mattel
and the Holder. Capitalized terms used herein without definition shall have the
meanings assigned to such terms in the Plan. This Grant Agreement incorporates
certain provisions required by the terms of the Holder’s Executive Employment
Agreement with Mattel dated October 18, 2000 and effective as of May 16, 2000
(as amended from time to time, the “Employment Agreement”).

Option

1. Terms. Effective as of the grant date specified in the Notice (the “Grant
Date”), Mattel grants to the Holder a Non-Qualified Stock Option (this “Option”)
to purchase, on the terms and conditions set forth in the Notice and in this
Grant Agreement, all or any part of the aggregate number of shares of Common
Stock subject to the Option as set forth in the Notice. The Option shall remain
outstanding until and shall expire on the tenth anniversary of the Grant Date as
specified in the Notice (the “Expiration Date”), unless and to the extent this
Option is terminated or forfeited before such date pursuant to Section 5 or
Section 6 below. The per-share exercise price of this Option equals the Fair
Market Value of a share of Common Stock on the Grant Date, and is set forth in
the Notice.

2. Vesting and Exercisability.

(a) This Option shall vest and become exercisable in the time and manner set
forth in the Notice.

(b) Notwithstanding the provisions of Section 2(a) above, the following
provisions shall apply upon the occurrence of the following specified events:

(i) If the Holder’s Severance occurs by reason of the Holder’s death, then on
the date of the Holder’s death, all portions of this Option not previously
exercised shall immediately become fully vested and shall be exercisable by the
Holder’s legal representatives or designated beneficiary.

(ii) If the Holder’s Severance occurs by reason of the Holder’s Disability (as
defined in the Employment Agreement), then on the Disability

 

4



--------------------------------------------------------------------------------

Effective Date (as defined in the Employment Agreement), all portions of this
Option not previously exercised shall immediately become fully vested and
exercisable.

(iii) If the Holder’s employment with Mattel is terminated for Cause (as defined
in the Employment Agreement), then on the Date of Termination (as defined in the
Employment Agreement), all portions of this Option that are unexercised at the
date of such termination shall be forfeited; provided that such forfeiture shall
not take place until all of the following have occurred: (A) at least two-thirds
(2/3) of the nonmanagement members of the Board of Directors of Mattel make a
good faith determination that termination for Cause is appropriate, (B) the
Holder has received written notice of the activity that constitutes grounds for
termination for Cause, (C) the Holder has been afforded a reasonable opportunity
to cure or correct the activity described in such notice, and (D) the Holder has
failed to substantially cure, correct or cease the activity, as appropriate.

(iv) If Mattel terminates the Holder’s employment other than for Cause or
Disability or the Holder terminates his employment with Mattel for Good Reason
(as defined in the Employment Agreement) or pursuant to Section 5(f) of the
Employment Agreement, entitled “Mattel Non-Renewal of Term,” then on the Date of
Termination, all portions of this Option not previously exercised shall
immediately become fully vested and exercisable.

(v) If, within 18 months following a Change of Control (as defined in the
Employment Agreement), the Holder terminates his employment with Mattel for Good
Reason, or Mattel or the surviving entity terminates the Holder’s employment
other than for Cause or Disability, or if within the 30-day period immediately
following the six (6) month anniversary of a Change of Control the Holder
terminates the Holder’s employment for any reason, then on the Date of
Termination, all portions of this Option not previously exercised shall
immediately become fully vested and exercisable.

(vi) If (A) the Holder incurs a Severance other than under any of the
circumstances described in (i) through (v) above, (B) such Severance constitutes
a Retirement, and (C) the date of such Retirement is at least six (6) months
after the Grant Date, then all portions of this Option not previously exercised
shall immediately become fully vested and exercisable.

(c) The number of shares that may be purchased upon exercise of this Option
shall in each case be calculated to the nearest full share.

3. Method of Exercising. In order to exercise this Option in whole or in part,
the Holder shall follow such procedures as may be established by Mattel from
time to time, including through any automated system that Mattel may establish
for itself or using the services of a third party, such as a system using an
internet website or interactive voice response. In order

 

5



--------------------------------------------------------------------------------

for such exercise to be considered effective, the Holder must satisfy the
withholding obligations of Section 4 below and the certification obligation of
Section 5 below, and make full payment of the exercise price for the shares
being purchased in accordance with such methods as the Committee may approve
from time to time. As of the Grant Date, the following forms of payment are
available:

(a) cash;

(b) by the withholding of shares that would otherwise be issued upon the
exercise of this Option; and

(c) by the delivery to Mattel or its designated agent of an irrevocable written
notice of exercise form together with irrevocable instructions to a
broker-dealer to sell or margin a sufficient portion of the shares of Common
Stock and to deliver the sale or margin loan proceeds directly to Mattel to pay
the exercise price of this Option.

4. Withholding. As a condition to exercising this Option in whole or in part,
the Holder shall pay, or make provisions satisfactory to the Company for payment
of, any income tax, social tax, payroll tax and other taxes required to be
withheld in connection with such exercise. Payment for such taxes may be in any
of the forms of payment specified above in Section 3, provided that if such
payment is in the form of shares of Common Stock withheld from exercise or
delivered (actually or constructively) by the Holder, the Fair Market Value of
such shares shall not exceed the sums necessary to pay the tax withholding based
on the minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes, that are applicable to such supplemental taxable income
(but rounding up to the nearest whole number of shares).

5. Termination, Rescission and Recapture. The Holder specifically acknowledges
that this Option is subject to the provisions of Section 19 of the Plan,
entitled “Termination, Rescission and Recapture,” which can cause the forfeiture
of this Option, the rescission of Common Stock acquired upon the exercise of
this Option and/or the recapture of proceeds of the sale of such Common Stock.
Except as provided in the next sentence, as a condition of the exercise of this
Option, the Holder will be required to certify that he or she is in compliance
with the terms and conditions of the Plan (including the conditions set forth in
Section 19 of the Plan) and, if a Severance has occurred, to state the name and
address of his or her then-current employer or any entity for which the Holder
performs business services and his or her title, and shall identify any
organization or business in which the Holder owns a greater-than-five-percent
equity interest. Section 19 of the Plan is inapplicable, and accordingly such
certification shall not be required, in connection with any exercise after a
Severance of the Holder that occurs within the 24-month period after a Change in
Control.

6. Consequences of Severance. Subject to Section 5 above, any portion of this
Option (a) that is not exercisable pursuant to Section 2(a) on the date of the
Holder’s Severance and (b) as to which vesting is not accelerated pursuant to
Section 2(b) shall terminate immediately upon the Holder’s Severance. Any
portion of this Option that is exercisable on the date of the Holder’s Severance
(including any portion as to which vesting is accelerated pursuant

 

6



--------------------------------------------------------------------------------

to Section 2(b)) shall terminate on the earlier of (x) the date which is ninety
(90) days after the Holder’s Severance date, provided that if such Severance
occurs during the 24-month period following a Change in Control, then the date
shall instead be the date two (2) years after the Holder’s Severance date, or
(y) the Expiration Date, except that:

(a) If the Holder’s Severance occurs by reason of the Holder’s death, then all
portions of this Option not previously exercised shall be exercisable by the
Holder’s legal representatives or designated beneficiary until the Expiration
Date.

(b) If the Holder’s Severance occurs by reason of the Holder’s Disability (as
such term is defined in the Employment Agreement), then all portions of this
Option not previously exercised shall be exercisable until the Expiration Date.

(c) If the Holder’s employment with Mattel is terminated for Cause (as such term
is defined in the Employment Agreement), then this Option shall terminate
immediately upon such termination for Cause; provided that the termination of
this Option shall not take place until all of the following have occurred:
(i) at least two-thirds (2/3) of the nonmanagement members of the Board of
Directors of Mattel make a good faith determination that termination for Cause
is appropriate, (ii) the Holder has received written notice of the activity that
constitutes grounds for termination for Cause, (iii) the Holder has been
afforded a reasonable opportunity to cure or correct the activity described in
such notice, and (iv) the Holder has failed to substantially cure, correct or
cease the activity, as appropriate; and provided further that if the Holder has
not received, at least seven (7) days before the initially designated effective
date of a termination for Cause, written notice of the determination by at least
two-thirds (2/3) of the nonmanagement members of the Board of Directors of
Mattel that termination for Cause is appropriate, then the Holder will, from the
initially designated effective date of the termination for Cause until seven
(7) days after receiving that written notice, be treated for purposes of this
Option as an employee of Mattel on a leave of absence, and the termination for
Cause shall take effect at the end of that seven (7)-day period, except that no
additional vesting of this Option shall occur after the initially designated
effective date of the termination for Cause.

(d) If Mattel terminates the Holder’s employment other than for Cause or
Disability or the Holder terminates his employment with Mattel for Good Reason
(as such term is defined in the Employment Agreement) or pursuant to
Section 5(f) of the Employment Agreement, entitled “Mattel Non-Renewal of Term,”
then all portions of this Option not previously exercised shall be exercisable
until the Expiration Date.

(e) If, within 18 months following a Change of Control (as such term is defined
in the Employment Agreement) of Mattel, the Holder terminates his employment
with Mattel for Good Reason, or Mattel or the surviving entity terminates the
Holder’s employment other than for Cause or Disability, or if within the 30-day
period immediately following the six (6) month anniversary of a Change of
Control the Holder terminates the Holder’s employment for any reason, then all
portions of this Option not previously exercised shall be exercisable until the
Expiration Date.

 

7



--------------------------------------------------------------------------------

(f) If (i) the Holder incurs a Severance other than under any of the
circumstances described in (a) through (e) above, (ii) such Severance
constitutes a Retirement and (iii) the date of such Retirement is at least six
(6) months after the Grant Date, then all portions of this Option not previously
exercised shall be exercisable until the earlier of (x) five (5) years following
the date of Retirement or (y) the Expiration Date.

7. Compliance with Law.

(a) No shares issuable upon the exercise of this Option shall be issued and
delivered unless and until all applicable registration requirements of the
Securities Act of 1933, as amended, all applicable listing requirements of any
national securities exchange on which the Common Stock is then listed, and all
other requirements of law or of any regulatory bodies having jurisdiction over
such issuance and delivery, shall have been complied with. In particular, the
Committee may require certain investment (or other) representations and
undertakings in connection with the issuance of securities in connection with
the Plan in order to comply with applicable law.

(b) If any provision of this Grant Agreement is determined to be unenforceable
or invalid under any applicable law, such provision will be applied to the
maximum extent permitted by applicable law, and shall automatically be deemed
amended in a manner consistent with its objectives to the extent necessary to
conform to any limitations required under applicable law. Furthermore, if any
provision of this Grant Agreement is determined to be illegal under any
applicable law, such provision shall be null and void to the extent necessary to
comply with applicable law, but the other provisions of this Grant Agreement
shall remain in full force and effect.

8. Assignability. This Option shall not be transferable by the Holder, other
than upon the death of the Holder, in accordance with such beneficiary
designation procedures or other procedures as the Company may prescribe from
time to time or as otherwise approved by the Committee. This Option shall be
exercisable, subject to the terms of the Plan and this Grant Agreement, only by
the Holder, the guardian or legal representative of the Holder as provided in
Section 9(c) of the Plan, or any person to whom this Option is permissibly
transferred pursuant to this Section 8 and Section 16(a) of the Plan, it being
understood that the term “Holder” includes such guardian, legal representative
and other transferee; provided, that references to employment or other provision
of services to the Company (such as the terms “Disability, “Retirement” and
“Severance”) shall continue to refer to the employment of, or provision of
services by, the original Holder named above.

9. Certain Corporate Transactions. In the event of certain corporate
transactions, this Option shall be subject to adjustment as provided in
Section 17 of the Plan. In the event of a Change in Control, this Option shall
be subject to the provisions of Section 18 of the Plan and Section 5(e) of the
Employment Agreement.

 

8



--------------------------------------------------------------------------------

10. No Additional Rights.

(a) Neither the granting of this Option nor its exercise shall (i) affect or
restrict in any way the power of the Company to undertake any corporate action
otherwise permitted under applicable law, (ii) confer upon the Holder the right
to continue in the employment of or performing services for the Company, or
(iii) interfere in any way with the right of the Company to terminate the
services of the Holder at any time, with or without Cause.

(b) The Holder acknowledges that (i) this is a one-time grant, (ii) the making
of this grant does not mean that the Holder will receive any similar grant or
grants in the future, or any future grants at all, and (iii) this grant does not
in any way entitle the Holder to future grants under the Plan, if any, and
Mattel retains sole and absolute discretion as to whether to make any additional
grants to the Holder in the future and, if so, the quantity, terms, conditions
and provisions of any such grants.

(c) Without limiting the generality of subsections (a) and (b) immediately above
and subject to Section 6 above, if there is a Severance of the Holder, the
Holder shall not be entitled to any compensation for any loss of any right or
benefit or prospective right or benefit under this Option or the Plan which he
or she might otherwise have enjoyed, whether such compensation is claimed by way
of damages for wrongful dismissal or other breach of contract or by way of
compensation for loss of office or otherwise.

11. Rights as a Stockholder. Neither the Holder nor any other person legally
entitled to exercise this Option shall have any rights as a stockholder with
respect to any shares covered by this Option until such shares have been issued
to the Holder following the exercise of this Option.

12. Compliance with Plan. This Option and this Grant Agreement are subject to,
and Mattel and the Holder agree to be bound by, the terms and conditions of the
Plan, as it shall be amended from time to time, and the rules, regulations and
interpretations relating to the Plan as may be adopted by the Committee, all of
which are incorporated herein by reference. No amendment to the Plan or this
Grant Agreement shall adversely affect this Option without the consent of the
Holder. In the event of a conflict between the terms of the Plan and this Grant
Agreement, the terms of the Plan shall govern and this Grant Agreement shall be
deemed to be modified accordingly.

13. Data Privacy Waiver. By accepting the grant of this Option, the Holder
hereby agrees and consents to:

(a) the collection, use, processing and transfer by the Company of certain
personal information about the Holder (the “Data”);

(b) any members of the Company transferring Data amongst themselves for the
purposes of implementing, administering and managing the Plan;

 

9



--------------------------------------------------------------------------------

(c) the use of such Data by any such person for such purposes; and

(d) the transfer to and retention of such Data by third parties in connection
with such purposes.

For the purposes of subsection (a) above, “Data” means the Holder’s name, home
address and telephone number, date of birth, other employee information, any tax
or other identification number, details of all rights to acquire Common Stock
granted to the Holder and of Common Stock issued or transferred to the Holder
pursuant to the Plan.

14. Governing Law. The interpretation, performance and enforcement of this
Option shall be governed by the laws of the State of Delaware without regard to
principles of conflicts of laws.

 

10